Citation Nr: 0636900	
Decision Date: 11/28/06    Archive Date: 12/06/06

DOCKET NO.  99-14 072	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
30 percent for service-connected frostbite residuals in the 
bilateral feet from April 21, 1997 to January 12, 1998, and 
in the right and left foot, after January 12, 1998.

2.  Entitlement to an initial disability rating in excess of 
50 percent for service-connected migraine headaches.  

3.  Entitlement to service connection for arthritis (other 
than in the ankle joints).

4.  Entitlement to service connection for a psychiatric 
disorder. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

J. Kang, Counsel

INTRODUCTION

The veteran served on active duty from December 1950 to 
December 1954 and from February 1955 to February 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from July 1997 and October 1997 rating 
decisions from the Department of Veterans Affairs (VA) 
Regional Office (RO) in New York, New York.

The Board remanded the veteran's case in October 2005 for 
additional evidentiary development.  Thereafter, in a June 
2006 RO decision, the veteran was granted increased ratings 
for service-connected migraine headache and frost bite 
residual disabilities.  While the VA Form 646 and statements 
from the veteran's accredited representative limit the issues 
to increased rating for frostbite residuals and two service 
connection claims, the veteran has not withdrawn his appeal 
with regard to an increased rating for headaches.  Although 
increased ratings were granted, the migraine headache issue 
remains in appellate status, as the maximum schedular rating 
has not been assigned for each service-connected disability.  
AB v. Brown, 6 Vet. App. 35 (1993).  As such, the issue is 
listed hereinabove.

The issues of service connection for arthritis (other than in 
the ankles) and a psychiatric disorder are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  All notification and development action needed to render 
a fair decision on the veteran's claim has been accomplished.  

2.  Prior to January 12, 1998, the veteran's residuals of 
cold injuries to the feet included occasion pain, numbness, 
and tingling, without persistent moderate swelling, 
tenderness, or redness.

3.  Subsequent to January 12, 1998, the veteran's residuals 
of cold injuries to the right foot included pain, numbness, 
tingling, hyperhidrosis, without tissue loss or nail or X-ray 
abnormalities.

4.  Subsequent to January 12, 1998, the veteran's residuals 
of cold injuries to the left foot included pain, numbness, 
tingling, and hyperhidrosis, without tissue loss, nail 
abnormalities, or X-ray abnormalities.

5.  The veteran is receiving the maximum schedular rating for 
his service-connected headache disorder.

6.  The evidence in this case does not show a marked 
interference with employment or frequent periods of 
hospitalization due to the veteran's service-connected 
disabilities, so as to render impractical the application of 
the regular schedular standards.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 30 
percent for cold injury residuals of the feet, for the period 
prior to January 12, 1998, are not met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.159, 3.321, 4.104, Diagnostic Code 7122 (1997).

2.  The criteria for the award of a disability rating in 
excess of 30 percent subsequent to January 12, 1998, for the 
veteran's residuals of cold injury to the right foot have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.159, 3.321, 4.104, Diagnostic 
Codes 7122, 8520 (2006); 38 C.F.R. § 4.104, Diagnostic Code 
7122 (1997).

3.  The criteria for the award of a disability rating in 
excess of 30 percent subsequent to January 12, 1998, for the 
veteran's residuals of cold injury to the left foot have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.159, 3.321, 4.104, Diagnostic 
Codes 7122, 8520 (2006); 38 C.F.R. § 4.104, Diagnostic Code 
7122 (1997).

4.  The criteria for an initial evaluation greater than 50 
percent for chronic migraine headaches have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.159, 3.321, 4.124a, Diagnostic Code 8100 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal. To implement the provisions of the 
law, the VA promulgated regulations codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a)).  The Act and implementing 
regulations provides that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  It also includes new notification 
provisions.  The notice letters dated in April 2004, October 
2005, and March 2006 complied with the specific requirements 
of VCAA

 In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the 
United States Court of Appeals for Veterans Claims (Court) 
held in part that a VCAA notice, as required by 38 U.S.C.A. § 
5103(a), should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, the veteran's claims 
preceded the enactment of VCAA, thereby precluding the 
possibility of providing such notice in this time frame.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a 
claim.  The Court held that upon receipt of an application 
for a claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Where 
applicable, the claimant must be notified that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claims for service connection and increased 
ratings.  In the June 2006 supplemental statement of the 
case, the veteran was provided with notice of the type of 
evidence necessary to establish a disability rating or 
effective date for the disability on appeal.  As such, the 
Board finds no prejudice to the veteran in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  In that regard, as the 
Board concludes below that the preponderance of the evidence 
is against the veteran's claims for increased ratings, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot.  Therefore, 
the Board finds that any defect with respect to the VCAA 
notice requirement in this case was harmless error.

The Board observes that VA has also satisfied its duty to 
assist the veteran.  The veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notices.  Specifically, VA has 
associated with the claims folder the veteran's service 
medical records, private and VA treatment records, as well as 
several VA examination reports.  The veteran has not 
identified any additional evidence pertinent to his claims, 
not already of record and there are no additional records to 
obtain.

With respect to the VA's duty to assist, the Board observes 
that private medical statements and VA outpatient treatment 
reports were reviewed by both the RO and the Board in 
connection with adjudication of the veteran's increased 
rating claims.  The veteran has not identified any additional 
relevant, outstanding records that need to be obtained for an 
equitable disposition of his claims.  In this regard, that 
Board notes that, at his April 2006 VA mental disorders 
examination, the veteran reported that he has received 
disability benefits since 1989 following a heart attack.  

However, there are no medical records from the Social 
Security Administration (SSA) or other agency contained in 
the claims file.  In this regard, the Board finds that a 
remand is not necessary to obtain such outstanding disability 
records with regard to the veteran's claim of entitlement to 
increased ratings for his frostbite and headache 
disabilities.  Section 5103A(b) provides that VA shall make 
reasonable efforts to obtain relevant records that the 
claimant adequately identifies and authorizes VA to obtain 
(emphasis added).  38 U.S.C.A. § 5103A(b).  The Board 
observes that records dated between 1997 and 2005 detailing 
the veteran's frostbite and headache symptomatology are of 
record.  Such adequately address the relevant VA criteria for 
rating frostbite and headache disabilities and span the 
appeal period.  Consequently, the Board finds that SSA 
records are not necessary to the veteran's claims of 
entitlement to an increased rating and, as such, there is no 
violation of the duty to assist by VA in this regard.

As all notification has been given and all relevant available 
evidence has been obtained, the Board concludes that any 
deficiency in compliance with the VCAA has not prejudiced the 
veteran and is, thus, harmless error.  See ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Bernard v. 
Brown, 4 Vet. App. 384 (1993).

This appeal involves separate ratings assigned for separate 
periods of time based on the facts found, a practice known as 
"staging." See Fenderson v. West, 12 Vet. App. 119 (1999).




Increased rating

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2006).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2006).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2006).  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  38 C.F.R. § 4.3 (2006).

In evaluating the severity of a particular disability, it is 
essential to consider its history.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991); 38 C.F.R. §§ 4.1, 4.2 (2006).  

When the legal authority governing entitlement to any benefit 
sought on appeal is revised during the pendency of the 
appeal, the general rule is that the revised version applies 
as of the effective date of the change.  See Wanner v. 
Principi, 17 Vet. App. 4, 9 (2003); DeSousa v. Gober, 10 Vet. 
App. 461, 467 (1997).  See also VAOPGCPREC 3-2000 (2000) and 
7-2003 (2003).

Cold injury residuals of the feet

The RO has evaluated the veteran's cold injury residuals to 
the feet under 38 C.F.R. § 4.104, Diagnostic Code 7122.  
During the course of this appeal, VA revised the criteria for 
rating cold injury residuals, effective January 12, 1998. 

The veteran seeks increased ratings for his service-connected 
residuals of cold injuries to his feet.  He has been awarded 
separate ratings, effective from January 12, 1998, for each 
foot.  Thus, his feet will be considered together prior to 
that date, and separately thereafter.

By way of history, in a July 1997 rating decision, the RO 
granted service connection and assigned an initial 
noncompensable rating for residuals of frostbite injury of 
the feet, effective from April 21, 1997, the date of his 
original, formal claim.  

In an October 1997 rating decision, the RO granted service 
connection and assigned a noncompensable evaluation for 
bilateral varicose veins, effective from April 21, 1997.  The 
RO also granted a 10 percent rating based upon multiple, 
noncompensable service-connected disabilities.  

In the June 2006 rating action, the RO assigned a 30 percent 
disability rating, effective from April 21, 1997 to January 
12, 1998.  Also, the RO granted service connected for 
separately ratable residuals of frostbite.  The veteran was 
assigned 10 percent ratings for degenerative joint disease of 
the left foot and the right foot, effective from April 15, 
1997, the date of the original service connection claim.  He 
was also assigned separate 30 percent ratings for frostbite 
of the left and right foot, effective from January 12, 1998.  

Pursuant to the former criteria of 38 C.F.R. § 4.104, 
Diagnostic Code 7122 (as in effect when the veteran filed his 
claim and prior to January 12, 1998), the veteran was in 
receipt of a noncompensable disability rating.  A 10 percent 
rating is warranted for mild symptoms of a cold injury or 
chilblains regardless of whether the condition was unilateral 
or bilateral.  With persistent moderate swelling, tenderness, 
redness, etc., unilateral symptoms warrant a 20 percent 
evaluation and bilateral symptoms warrant a 30 percent 
evaluation.  With loss of toes, or parts, and persistent 
severe symptoms, unilateral cold injury residuals warrant a 
30 percent evaluation and bilateral symptoms warrant a 50 
percent evaluation.  A note following this diagnostic code 
indicates that there is no requirement of loss of toes or 
parts for an assessment of mild or moderate disability.  See 
38 C.F.R. § 4.104, Diagnostic Code 7122 (as in effect prior 
to January 12, 1998).

For the period from April 1997 to January 1998, the evidence 
does not support a disability rating in excess of 30 percent.  
On VA joints examination in June 1997, the veteran complained 
of pain and arthritis in the bilateral knees.  Based on 
physical examination, the diagnosis included advanced 
degenerative joint disease of both knees with instability and 
use of knee brace.  

On VA feet examination in June 1997, the veteran reported a 
history of foot pain, paresthesia, and numbness of both feet.  
Objective findings included swollen varicose veins in the 
feet with normal dorsiflexion and plantar flexion.  No 
deformity was noted and the veteran's gait was normal.  The 
examiner's impression was normal feet examination.  

On VA joints examination in June 1997, the examiner reported 
advanced degenerative joint disease of both knees.  

On VA peripheral nerves examination in June 1997, the 
objective medical evidence included normal sensory and motor 
examination.  Deep tendon reflexes were +4, active, and 
equal, bilaterally.  The diagnosis was paresthesia and 
numbness of both feet.  

On VA joints examination in October 1997, the examiner noted 
x-ray evidence of marked degenerative arthritic changes in 
both knee joints as well as varus deformity.  

On VA joints examination in July 1998, the diagnosis was 
bilateral knee joint arthritis and bilateral elbow joint 
arthritis.  

On VA cold injury protocol examination in July 1998, the 
veteran complained of having a tingling sensation in both 
feet.  He also reported having increased sweating and 
soreness in the feet.  Examination of the skin revealed 
stasis changes from varicose veins with no ulceration.  The 
skin was of normal temperature.  Neurological examination was 
normal in the sensory, motor, and deep tendon reflex aspects.  
The veteran had full range of motion in the ankles and venous 
insufficiency in the legs.  The diagnosis was venous stasis 
changes of the feet, stiffness, pain in the ankles, and 
excess sweating of the feet.  

In this regard, the medical evidence does not reflect any 
loss of toes, parts of toes, or persistent severe symptoms 
that would support the 50 percent rating under the old 
version of Diagnostic Code 7122 (1997).  During this period, 
the veteran's bilateral frostbite residual symptoms were 
adequately addressed by the assigned 30 percent evaluation 
under the Code.  

Since the April 21, 1997, initial grant of service connection 
to January 12, 1998, the Board is unable to find that the 
veteran's cold injury residuals to the feet manifest moderate 
persistent symptoms of swelling, tenderness, redness, etc.  
Service medical records reflect the veteran's report of 
medical history in April 1963, in which he indicated foot 
trouble due to frostbite in 1951.  In addition, while the 
veteran was prescribed colhicine in December 1966 joint pain, 
gout was not diagnosed.  Further, despite a complaint of foot 
pain due to frostbite in Korea, there were no clinical 
abnormalities of the veteran's feet on report of medical 
examination at separation in July 1970.  

In consideration of whether a higher rating should be 
assigned based on functional loss due to pain, the Board 
finds that there is no objective evidence of any appreciable 
findings since service other than the veteran's subjective 
complaints of foot pain.  As such, any functional loss 
associated with the veteran's disability is compensated for 
in his 30 percent rating.  The Board notes that the veteran 
is receiving separate 10 percent ratings for degenerative 
arthritis in each ankle, which has been attributed as a 
manifestation of cold injury.  

For the foregoing reasons, the Board finds that since the 
April 21, 1997, effective date of the initial grant of 
service connection and prior to January 12, 1998, the 
competent medical evidence simply does not establish that the 
veteran's service-connected cold injury residuals of the feet 
exhibit server persistent symptoms or toe loss of any kind, 
such as to warrant a 50 percent rating.  See 38 C.F.R. §§ 
4.40, 4.45, 4.104, Diagnostic Code 7122 (as in effect prior 
to January 12, 1998).

Effective January 12, 1998, the veteran has been assigned a 
30 percent rating for residuals of cold injury of each foot 
under the revised criteria of Diagnostic Code 7122.  Pursuant 
to that criteria, a 30 percent rating requires arthralgia or 
other pain, numbness or cold sensitivity plus 2 or more of 
the following: tissue loss, nail abnormalities, color 
changes, locally impaired sensation, hyperhidrosis, or X-ray 
abnormalities (osteoporosis, subarticular punched out lesions 
or osteoarthritis).  

Notes following these criteria indicate that amputations of 
fingers or toes, and complications such as squamous cell 
carcinoma at the site of a cold injury scar or peripheral 
neuropathy should be separately evaluated under other 
diagnostic codes.  Each affected part (e.g., hand, foot, ear, 
nose) should be rated separately, and the rating should be 
combined in accordance with sections 4.25 and 4.26. 38 C.F.R. 
§ 4.104, Diagnostic Code 7122, including Notes 1 and 2 
(effective January 12, 1998).

Additional revisions to the rating schedule provisions 
governing evaluations for residuals of a cold injury became 
effective on August 13, 1998.  Although the rating criteria 
remained essentially identical to those cited directly above, 
Note 1 was amended to provide as follows: Note (1) Separately 
evaluate amputations of fingers or toes, and complications 
such as squamous cell carcinoma at the site of a cold injury 
scar or peripheral neuropathy, under other diagnostic codes.  
Separately evaluate other disabilities that have been 
diagnosed as the residual effects of cold injury, such as 
Raynaud's phenomenon, muscle atrophy, etc., unless they are 
used to support an evaluation under Diagnostic Code 7122.  38 
C.F.R. § 4.104, Diagnostic Code 7122, Note 1 (2006).

As noted above, the changes in the rating criteria, effective 
January 12, 1998, the RO in its May 1999 rating decision, 
recharacterized the veteran's cold injury residuals as 
encompassing two separate disabilities (residuals of 
frostbite) affecting each foot, and assigned each a 10 
percent rating, effective January 12, 1998.  The RO also 
granted an increased rating of 10 percent for the bilateral 
frostbite residual disability of the feet, effective from 
April 21, 1997.  Subsequently, in a June 2006 decision, the 
RO granted a 30 percent disability rating for each foot 
pursuant to Diagnostic Code 7122, effective January 12, 1998.  
The 30 percent rating is the maximum rating available for 
each lower extremity pursuant to Code 7122 under the revised 
criteria, and there simply is no basis for any higher rating 
for either foot.

On VA neurological disorders examination dated in September 
2000, the veteran's chief complaint was sore feet, difficulty 
ambulating, swelling, sweating, and flaking skin on the toes.  
He reported use of special insulated shoes to protect his 
feet from the cold.  The diagnosis was significant history of 
cold exposure with problems with dysethesias of this feet and 
cold sensitivity.  The veteran was noted to have developed 
extensive varicosities in the bilateral feet, ankles, and 
legs.  

On the most recent cold injury protocol examination in April 
2006, the veteran complained of chronic pain, burning, 
numbness, weakness, changes in color, cold sensitivity, 
fungus infection, loss of sensation, excessive sweating, and 
arthritis.  Objective findings on examination include pain in 
the lower extremities, cold sensitivity, hyperhidrosis, 
numbness, thin/hyperpigmented skin, causalgia, recurrent 
fungal infection, joint stiffness, burning, and ankle edema.  
Swelling was observed in the right ankle with no evidence of 
tenderness, redness, or heat in the bilateral ankles.  Right 
ankle dorsiflexion was to 128 degrees with pain and extension 
was to -24 degrees.  Left ankle dorsiflexion was to 140 
degrees without pain and extension was to -5 degrees.  
Plantar flexion was to 30 degrees, bilaterally and without 
pain.  There was no evidence of erythema and strength was 
noted to be intact.  X-rays showed degenerative joint disease 
in the ankles that was opined to be as likely as not 
subsequent to cold injury.  

The examiner indicated that the veteran has long-term effects 
of cold injury to the feet since active duty that include 
cold sensitivity, hyperhidrosis, paresthesias, diminished 
hair growth, degenerative joint disease, edema in the ankles, 
skin thinning, pain, sleep disturbance, and excessive cold 
feeling in the feet.  

While the Board is cognizant of the mandate under Note (2) to 
Diagnostic Code 7122, calling for separate evaluations for 
each affected part, there is no evidence to warrant a rating 
as to each individual toe.  There is no evidence of 
amputations or digital ulcers.  The veteran's ankle arthritis 
has been attributed to the residuals of cold injury and he 
has been service-connected for degenerative joint disease in 
the left and right ankle, rated separately at 10 percent.    

Although the veteran's feet each exhibit symptoms of pain, 
hyperhidrosis, and cold sensitivity, examinations have been 
negative for tissue loss and malignancy.  

In accordance with Note 1 of Diagnostic Code 7122, the Board 
considers whether the veteran is entitled to a separate 
rating for peripheral neuropathy of the feet.  Rating by 
analogy, impairment involving the sciatic nerve are set forth 
under 38 C.F.R. § 4.124a, Diagnostic Code 8520, for paralysis 
of the sciatic nerve.  A note to 38 C.F.R. § 4.124a states 
that when peripheral nerve involvement is wholly sensory, the 
rating should be for the mild or, at most, the moderate 
degree.

In this case, the veteran has made general complaints of 
numbness and tingling of the feet, which VA examiners have 
opined are attributable residuals of cold injuries of the 
feet, in general.  Based on the objective medical findings in 
this case, it does not appear that the veteran's peripheral 
neuropathy of the feet can be rated as even mildly disabling 
under Diagnostic Code 8520.  There is no suggestion that 
there is any numbness in the toes, and the veteran's 
complaints of numbness and tingling in the feet have 
consistently been of a non-specific nature.  As such, the 
Board finds that any neurological impairment is contemplated 
in the currently assigned ratings.  

Hence, the Board finds also finds that the record presents no 
schedular basis for assignment of a rating greater than 30 
percent for residuals of cold injury of either foot since the 
January 12, 1998 effective date in the change in criteria for 
rating cold injury residuals.

Additionally, the Board finds that the record presents no 
basis for any finding that, at any time period under 
consideration, the veteran's residuals of cold injury 
constituted disability(ies) so exceptional or unusual as to 
warrant the assignment of any higher rating on an extra-
schedular basis.  See 38 C.F.R. § 3.321(b)(1).   In this 
appeal, there simply is no showing that that the schedular 
criteria are inadequate for evaluating any disability under 
an period in question.  The Board notes that the evidence 
does not reflect that any disability results in marked 
interference with employment (i.e., beyond that contemplated 
in each assigned rating).  There also is no evidence that any 
disability under consideration has resulted in frequent 
periods of hospitalization, or has otherwise rendered 
impractical the application of the regular schedular 
standards.  In the absence of evidence of such factors as 
those outlined above, the criteria for invoking the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet. App. 157, 158-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).

For all the foregoing reasons, the Board finds that the 
claims for higher ratings for cold injury residuals-greater 
than 30 percent, bilaterally, prior to January 12, 1998, and 
greater than 30 percent for each foot since January 12, 1998-
must be denied.  In reaching these conclusions, the Board has 
considered the applicability of the benefit-of- the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against assignment of any higher rating, during any period 
under consideration, that doctrine is not applicable.  See 38 
U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 
Vet. App. 49, 53- 56 (1990).

For the reasons and bases described above, the Board finds 
that all of the veteran's frostbite injury residuals have 
been adequately addressed by the ratings that are currently 
in effect for these disabilities.  In conclusion, the 
veteran's bilateral foot disabilities due to residuals of 
cold injury are appropriately rated as 30 percent disabling 
for the period from April 15, 1997 to January 11, 1998, and 
since January 12, 1998, and there is no basis for a higher 
rating.  As the preponderance of the evidence is against the 
claim, the benefit of the doubt rule is not applicable.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
54-56 (1990).

Headaches

The veteran is currently assigned a 50 percent disability 
rating for service-connected headaches, effective from April 
15, 1997, the date of his original service connection claim.  
At the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found - a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119 (1999).

His service-connected headaches are rated by analogy to 
migraine headaches under 38 C.F.R. § 4.71a, Diagnostic Code 
8100 (2006).  See 38 C.F.R. § 4.20 (2006) [when an unlisted 
condition is encountered it will be permissible to rate it 
under a closely related disease].

Under Diagnostic Code 8100, migraine headaches with very 
frequent completely prostrating and prolonged attacks 
productive of severe economic inadaptability warrant a 50 
percent evaluation.  38 C.F.R. § 4.124a, Diagnostic Code 8100 
(2006).

Diagnostic Code 8100 applies specifically to migraine 
headaches, and rates as to the severity and frequency of 
attacks.  There is no other diagnostic code which rates 
headaches.  The veteran has suggested no other diagnostic 
code, and the Board cannot identify a diagnostic code that 
would be more appropriate to the veteran's diagnosed 
disability and her claimed symptoms.  Therefore, the Board 
will evaluate the veteran's service-connected headaches under 
Diagnostic Code 8100.

The veteran is receiving the maximum rating, 50 percent, for 
headaches under Diagnostic Code 8100, effective from April 
15, 1997, the date of the original claim.

Effectively, the only way in which a disability rating in 
excess of the currently assigned 50 percent may be considered 
is through the application of the extraschedular rating 
provision.  In the June 2006 rating decision, the RO 
considered the matter of referral of this issue for 
consideration of an extraschedular rating.  The Board will do 
likewise.

The Court has held that the question of an extraschedular 
rating is a component of a veteran's claim for an increased 
rating. See Bagwell v. Brown, 9 Vet. App. 157 (1996).  Under 
Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board cannot 
make a determination as to an extraschedular evaluation in 
the first instance.  See also VAOPGCPREC 6-96.  However, the 
Board can address the matter of referral of this matter to 
appropriate VA officials.

Ordinarily, the VA Schedule for Rating Disabilities will 
apply unless there are exceptional or unusual factors that 
would render application of the schedule impractical.  See 
Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to 
the regulation, an extraschedular disability rating is 
warranted upon a finding that "the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards."  38 C.F.R. § 
3.321(b)(1) (2006).

The Board has been unable to identify an exceptional or 
unusual disability picture, and neither has the veteran nor 
his representative.  The record does not show that the 
veteran has required frequent hospitalizations for her 
tension headaches.  Indeed, it does not appear from the 
record that he has been hospitalized at all for his migraine 
headaches.

On VA neurological disorders examination in September 2000, 
the examiner diagnosed the veteran with chronic, recurrent 
headaches associated with poor sleep and startle phenomenon.  

On the most recent cold injury protocol examination in April 
2006, the examiner indicated that it is more likely that the 
veteran's in-service headaches were vascular headaches due to 
an unrecognized, undiagnosed hypertension.  The veteran's 
headaches are migrainous, prostrating, and require rest in a 
quiet place.  The migraines occur with regular frequency, 
about 2 to 3 times per week and last for a duration of a few 
hours.  The veteran reported no focal deficit since 1963.  
The veteran indicated that his headaches have been less 
frequent due to a stable medication regimen.  

Additionally, there is not shown to be evidence of marked 
interference with employment due to the disability such as to 
trigger consideration of the extraschedular provisions.  The 
Board notes that in recent VA outpatient treatment records 
dated in 2005, the veteran reported that he rarely has 
migraine headaches.  The veteran has been unemployed and on 
disability since 1989 following a heart attack.  As such, 
there is no basis on which to consider whether the loss of 
industrial capacity due to service-connected headaches is the 
principal factor in assigning schedular disability ratings.  
See 38 C.F.R. §§ 3.321(a), 4.1 (2006).  Indeed, 38 C.F.R. § 
4.1 specifically states: "[g]enerally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  See also Moyer v. Derwinski, 2 Vet. App. 
289, 293 (1992) and Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) [noting that the disability rating itself is 
recognition that industrial capabilities are impaired].

There is nothing in the current evidence of record to 
indicate that has caused impairment with employment over and 
above that contemplated in the assigned 50 percent schedular 
rating.  Indeed, in the June 2006 rating decision, the RO 
found the veteran to be unemployable based upon service-
connected disabilities that include headaches, frostbite 
residuals of the feet, degenerative joint disease in the 
bilateral ankles, hemorrhoids, post-operative umbilical 
hernia, hiatal hernia, and bilateral hearing loss.  In this 
regard, it is clear that the veteran is adequately 
compensated by the 50 percent rating for service-connected 
headaches. 

There is no evidence in the medical records of an exceptional 
or unusual clinical picture, or of any other reason why an 
extraschedular rating should be assigned.  The Board 
therefore has determined that referral of the case for extra-
schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is 
not warranted.

For the reasons stated above, the Board finds that a 
preponderance of the evidence is against the veteran's claim 
for an increased disability rating for service-connected 
headaches.  The claim for a rating in excess of the maximum 
schedular 50 percent rating for a service-connected headache 
disability is denied.


ORDER

A rating higher than 30 percent for residuals of cold injury 
of the feet, for the period prior to January 12, 1998, is 
denied.

A rating higher than 30 percent for residuals of cold injury 
of the left foot, from January 12, 1998, is denied.

A rating higher than 30 percent for residuals of cold injury 
of the right foot, from January 12, 1998, is denied.

An increased disability rating for service-connected tension 
headaches is denied.



REMAND

Unfortunately, a remand is required in this case. Although 
the Board regrets the additional delay, it is necessary to 
ensure that there is a complete record upon which to decide 
the veteran's claims so that he is afforded every possible 
consideration.

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  To implement the provisions of 
the law, the VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  The Act and 
implementing regulations provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims 
(hereinafter "the Court") issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which discussed the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The Board 
notes that the RO provided this notice to the veteran in June 
2006.   

In this case, additional development is warranted with 
respect to veteran's service connection.   

It appears that the veteran has been in receipt of Social 
Security Administration disability benefits.  In the April 
2006 VA mental disorders examination, the veteran stated that 
he "went on disability and has not worked at all since 
1989" when he suffered a heart attack.  The RO should 
determine whether the veteran is receiving these benefits 
based on his disabilities, and if so, the medical records 
from which the award of SSI was based should be obtained and 
associated with the claims folder.  The Court has held that 
VA has a duty to assist in gathering social security records 
when put on notice that the veteran is receiving social 
security benefits.  See Murincsak v. Derwinski, 2 Vet.App. 
363 (1992); Masors v. Derwinski, 2 Vet.App. 180 (1992).

Accordingly, this matter is REMANDED for the following:

1.  The RO should obtain a copy of the 
SSA's decision awarding the veteran 
disability benefits and copies of the 
records on which SSA based the initial 
award of benefits.  Any subsequent 
disability determinations, as well as the 
records upon which those determinations 
were made, should also be requested.

2.  The RO should then review the claims 
folder to ensure that all development 
actions have been conducted and completed 
in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.

3.  When the above development has been 
completed, the RO should readjudicate the 
issues on appeal based on a de novo review 
of all pertinent evidence.  If the 
benefits sought on appeal are not granted 
to the veteran's satisfaction, the RO 
should issue a Supplemental Statement of 
the Case and afford the veteran and his 
representative the requisite opportunity 
to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
C. TRUEBA 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



